BLANCHARD, J.
This is an action brought to recover for injuries received by the plaintiff by reason of a collision with the defendant’s .street car. The defendant appeals from judgment for the plaintiff, on the ground that the court erroneously charged the jury that:
*467“The person first at the point of crossing has a prior right to cross, and the farthest away is obliged to pay some attention to that superior right.”
Although this charge, under other circumstances, might well have misled the jury, and thus been reversible error, an examination of the entire charge shows that, in this particular case, it did not have this result. In a subsequent part of the charge the court properly stated the law as to contributory negligence.
Judgment affirmed, with costs. All concur.